Citation Nr: 0816854	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of Department of Veterans' Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant served on active duty from July 1969 to March 
1973; he was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 administrative 
decision by the RO in Winston-Salem, North Carolina, which 
denied the appellant's claim to nonservice connected pension 
benefits based on his other than honorable discharge.


FINDINGS OF FACT

1.  The appellant served from July 1969 to March 1973, with 
two periods of absence without official leave (AWOL) totaling 
approximately eight months, receiving two Article 15 
punishments and ultimately a discharge under other than 
honorable conditions (UTH).

2.  The objective evidence of the appellant's repeated AWOL 
offenses totaling eight months reflects a clear pattern of 
willful and persistent misconduct (not a minor offense).

3.  There is no evidence or argument that the appellant was 
insane at the time of the offenses which resulted in his UTH 
discharge, as insanity is defined in VA regulations.


CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits.  38 
U.S.C.A. § 101(2), (18) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.12, 3.354 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The disposition of this case is based upon the operation of 
law.  As discussed below, the appellant's discharge operates 
as a bar to VA benefits and he did not have the requisite 
length of wartime service required under the law to be 
eligible for the nonservice-connected disability pension.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

Character Discharge

In the currently appealed administrative decision dated in 
October 2005, the RO determined that the appellant's service 
was under other than honorable conditions, and, hence, a bar 
to most VA benefits, including his claim for nonservice 
connected pension benefits.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  The Board must assess the 
credibility and weight of all evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2), 
101(18) (West 2002 & Supp. 2005); 38 C.F.R. § 3.12(a) (2007).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: Statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the offenses specified is considered to have been under 
dishonorable conditions.  One of the conditions, listed at 
(4), is willful and persistent misconduct.  A discharge or 
release because of willful and persistent misconduct will be 
considered to have been issued under dishonorable conditions.  
Willful and persistent misconduct includes the discharge 
"under other than honorable conditions" (UTH).  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct, if service as otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Moreover, under 38 C.F.R. § 3.12(h) (2007), unless a 
discharge review board established under 10 U.S.C. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12. 38 C.F.R. 
§ 3.12(h) (2007).

Turning to the relevant evidence in this matter, records from 
the service department show that the appellant was inducted 
for a three year period which commenced in July 1969.  The 
appellant reenlisted April 19, 1971, before the end of the 
first enlistment, making the second enlistment an extension 
of the first, for a multiple period of continuous service.  
He was discharged in March 1973, under conditions other than 
honorable.  The service records also reflect two Article 15 
punishments.  The record is replete with reference to the 
appellant being AWOL and he was dropped from the rolls as a 
deserter on two occasions.  In his defense, the appellant 
informed the convening authority that he had been AWOL 
because things were going poorly at home for his wife and 
children while he was away.  He reported also that he was 
very nervous because of something that had happened to him 
prior to coming into the Army, and he had trouble sleeping in 
service.  He requested a discharge for the good of the 
service under AR 635-200 Chapter 10.  At the time of the 
proceedings, the veteran underwent a mental status 
evaluation.  The examiner described him as having normal 
behavior, being fully alert, fully oriented, having a level 
mood, displaying a clear thinking process, describing normal 
thought content, and possessing a good memory.  He was 
determined to have no significant mental illness; and being 
mentally responsible; able to distinguish right from wrong; 
able to adhere to right; possessing a mental capacity to 
understand and participate in the Board proceedings; and 
meeting the standards for retention.  

This discharge was granted for the good of the service by an 
officer exercising general court martial jurisdiction 
pursuant to provisions of AR 635-200 Chapter 10, and the 
appellant was given an Undesirable Discharge Certificate.  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a) (2007).  An "other than honorable" discharge is not 
necessarily tantamount to a "dishonorable" discharge; 
however, regulations provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2007).

A discharge from military service because of willful and 
persistent misconduct, including a UTH discharge, is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4) (2007).  A discharge because of a 
minor offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.

The record shows that the while the appellant was enlisted, 
he had periods of absence without official leave (AWOL) 
amounting to eight months.  The appellant contends in his 
notice of disagreement that his AWOL periods should not be a 
bar to benefits because he left his duty station to be with 
his family, and because he was nervous due to the use of guns 
in service.  He reported in 2005 that he was nervous in 
service due to the shooting death of his cousin.  His 
companion wrote to VA in October 2005, indicating that the 
appellant was mentally disturbed as far as she could see.  
She stated she was afraid he would kill her in his sleep, 
thinking she was some enemy related to his military days.  

In Copper v. Brown, the Court of Appeals for Veterans Claims 
found that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994).  
Similarly, in Winter v. Principi, the Court affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).  While the Board sympathizes with the 
appellant's concern for his family, the appellant received an 
Article 15 after his first period of AWOL in 1970, and should 
have known that his absence was not acceptable.  The 
appellant proceeded to go AWOL for a second time.  In light 
of these facts and the above holdings, the Board finds that 
the appellant's conduct was indeed willful and persistent 
misconduct.

If it is established that, at the time of the commission of 
an offense leading to a person's court-martial, discharge, or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered based on the 
period of service from which such person was separated.  See 
38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2007).  There is no contemporaneous  evidence to show that 
the veteran was insane at the time of his offenses.  In fact 
the mental status examination did not describe an "insane" 
person.  The statement of the appellant's companion in 2005 
does not discount the service department information which do 
not reflect he was insane.  

The weight of the evidence is against the claim; thus, the 
appellant has failed to establish, by a preponderance of the 
evidence, that he is a "veteran" (with a qualifying 
discharge), and the reasonable doubt doctrine is not for 
application.  See Holmes, Aguilar, supra.


ORDER

The character of the appellant's discharge is a bar to 
payment of payment of VA compensation, the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


